Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-8 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. 10-291698 (hereinafter “JP’698”).
Regarding claim 1, Figs. 1-12 show an image recording apparatus comprising: 
a casing (2) including an opening (12) and an internal space, the internal space being open to outside via the opening (12); 
a tray (11) which is to be installed to the casing (2) by being inserted in a first orientation into the internal space via the opening (12), which is to be withdrawn from the casing (2) in a second orientation that is opposite to the first orientation, and which is configured to support a sheet (D2 or 20); 
a sheet conveying passage (Fig. 2) located in the casing (2); 

a recording part (including 8 and 10) located above the platen (21) and configured to record an image on the sheet (D2 or 20) supported by the platen (21); and 
an interlock (Fig. 5) which moves the platen (21) while being interlocked with movement of the tray (including 11b) in the first orientation or movement in the second orientation, 
wherein the platen (21) is movable to a printing position (position in Fig. 2) which is a position provided during the recording of the image on the sheet (D2 or 20) by the recording part (including 8 and 10) and a release position (position in Fig. 4) at which the support surface (upper surface) is located under the printing position (Fig. 2), and 
wherein the interlock (Fig. 5) moves the platen (21) from the printing position (position in Fig. 2) to the release position (position in Fig. 4) while being interlocked with the withdrawal of the tray (including 11b) from the casing (2) or the insertion of the tray (including 11b) into the casing (2).  
Regarding claim 2, Figs. 1-12 show that the interlock (Fig. 5) moves the platen (21) while being interlocked with the movement of the tray (including 11b) in the second orientation, and the interlock (Fig. 5) moves the platen (21) from the printing position (position in Fig. 2) to the release position (position in Fig. 4) while being interlocked with the withdrawal of the tray (including 11b) from the casing (2).  
Regarding claim 3, as best understood, Figs. 1-12 show that the conveying passage (Fig. 2) includes a first path which U-turns (passage is along roll 20, so it U-turns around roll 20) from the first orientation to the second orientation while extending 
Regarding claim 4, Figs. 1-12 show that the interlock (Fig. 5) includes a slide member (39 and 11a) which is located in the casing (2) and which is slidable to a first position and a second position that is located in the second orientation as compared with the first position, 
wherein the slide member (39 and 11a) slides from the first position to the second position while being interlocked with the withdrawal of the tray (including 11b) from the casing (2), and 
wherein the platen (21) is moved from the printing position (position in Fig. 2) to the release position (position in Fig. 4) while being interlocked with the slide (39 and 11a) from the first position to the second position.  

wherein the lever (56) is rotated from the third position to the fourth position by allowing the lever (56) to contact the tray (including 11b) which is moved in the second orientation, and
wherein the slide member (39 and 11a) slides from the first position to the second position by allowing the slide member (39 and 11a) to contact the lever (56) which is rotated from the third position to the fourth position.  
Regarding claim 6, as best understood, Figs. 1-12 show that the lever (56) is rotatable to the third position, the fourth position, and a fifth position at which the forward end is located in the first orientation as compared with the third position; wherein the lever (56) contacts the tray (including 11b) and rotates from the third position to one of the 68fourth position and the fifth position, and the slide member (39 and 11a) slides while contacting the rotating lever (56) in a case that one of the insertion and the withdrawal of the tray (including 11b) with respect to the casing (2) is executed, and 
wherein the slide member (39 and 11a) slides while contacting the tray (including 11b) in a case that the other of the insertion and the withdrawal of the tray (including 11b) with respect to the casing (2) is executed.  
Regarding claim 7, as best understood, Figs. 1-12 show that the lever (56) is rotated from the third position to the fourth position by allowing a first contact portion of the lever (56) to contact the tray (including 11b) in accordance with one of the insertion 
wherein the first contact portion and the second contact portion are positioned in the first orientation with respect to a rotation axis (95) of the lever (56) in a case that the other of the insertion and the withdrawal of the tray (including 11b) with respect to the casing (2) is the insertion, and 
wherein the first contact portion and the second contact portion are located in the second orientation with respect to the rotation axis (95) in a case that the other of the insertion and the withdrawal of the tray (including 11b) with respect to the casing (2) is the withdrawal.  
Regarding claim 8, Figs. 1-12 show that the slide member (including 39 and 11a) includes a guide (39 and 11a) which contacts the platen (21) in a sliding process from the first position to the second position and which is configured to guide the platen from the printing position (position in Fig. 2) to the release position (position in Fig. 4).  
Regarding claim 19, Figs. 1-12 show an image recording apparatus comprising: 
a casing (2) including an opening (12) and an internal space, the internal space being open to outside via the opening (12); 
a tray (including 11b) which is to be installed to the casing (2) by being inserted in a first orientation into the internal space via the opening (12), which is to be 
a sheet conveying passage (Fig. 2) located in the casing (2); 
a platen (21) located in the conveying passage (Fig. 2) and including a support surface (upper surface) for supporting the sheet (D2 or 20); 
a recording part (including 8 and 10) located above the platen (21) and configured to record an image on the sheet (D2 or 20) supported by the platen (21); 
a slide member (39 and 11a) located in the casing (2) and being slidable; and 
a lever (56) located in the casing (2) and being rotatable to a first position and a second position at which a forward end is disposed at a position different in an up-down direction from that provided at the first position, 
wherein the platen (21) is movable to a printing position (position in Fig. 2) which is a position provided 74during the recording of the image on the sheet (D2 or 20) by the recording part (including 8 and 10) and a release position (position in Fig. 4) at which the support surface (upper surface) is positioned under or below the printing position (position in Fig. 2), while being interlocked with the slide of the slide member (39 and 11a), 
wherein the lever (56) is rotated from the first position to the second position while making contact with the tray (including 11b), and the slide member (39 and 11a) slides while making contact with the rotating lever (56) in a case that one of the insertion and the withdrawal of the tray (including 11b) with respect to the casing (2) is executed, and 

Regarding claim 20, as best understood, Fig. 4 shows that the lever (56) includes a protrusion which protrudes in an orientation of rotation toward an contact position for making contact with the slide member (39 and 11a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP’698 as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0185281 (Niwata et al.) (hereinafter “Niwata”).  With regard to claim 17, Figs. 1-12 of JP’698 show a roller pair (including 22 and 23) located in the conveying passage (Fig. 2) and configured to nip the sheet (D2 or 20) to 72convey the sheet in a conveying orientation directed to the internal space; 

a base member (lower part of element 2 in Fig. 4) which constitutes a lower portion of the casing (2) and which is integrally formed, 
wherein the internal space is located between the sheet conveying passage (Fig. 2) and the opening (12), 
wherein the platen (21) is positioned upstream in the conveying orientation from the roller pair (including 22 and 23) in the conveying passage, 
wherein the base member (lower part of element 2) includes a wall which protrudes upwardly and which extends in a direction intersecting the conveying orientation and an up-down direction, and 
wherein in a case that the platen (21) is located at the release position (position in Fig. 4), the end portion is located upstream in the conveying orientation from the wall, and the end portion is supported by the base member (lower part of element 2) under an upper end of the wall.  JP’698 teaches all of the limitations of claim 17, except for the base member being formed with a resin material, as claimed.
Niwata teaches that it is well-known in the art to form a casing (100) including a base member (101) that is a lower part of the casing from resin material, for the purpose of making the casing strong enough to support the inner components of an image forming device, as shown in Figs. 1 and 2.  See also numbered paragraph [0030].  It would have been obvious to one having ordinary skill in the art before the effective filing date to form the base member from resin, for the purpose of making the casing strong enough to support the inner components of the image forming device of JP’698, as shown in Niwata.
Allowable Subject Matter
4.	Claims 9-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3653